Title: Abigail Adams to Thomas Jefferson with a Memorandum of Purchases, 11 February 1786
From: Adams, Abigail
To: Jefferson, Thomas


      
       London Grosvenor Square Febry 11 1786
      
      Col. Humphries talks of leaving us on monday. It is with regret I assure you Sir that we part with him. His visit here has given us an opportunity of becomeing more acquainted with his real worth and merit, and our friendship for him has risen in proportion to our intimacy. The two American Secretaries of Legation would do honour to their Country placed in more distinguishd stations. Yet these missions abroad circumscribed as they are, in point of expences, place the ministers of the united States in the lowest point of view, of any Envoy from any other Court, and in Europe every Being is estimated, and every country valued in proportion to their shew and splendor.
      In a private Station I have not a wish for expensive living, but whatever my Fair Countrywomen may think, and I hear they envy my situation. I will most joyfully exchange Europe for America, and my publick for a private Life. I am really surfeited with Europe, and most Heartily long for the rural cottage, the purer and honester manners of my native Land, where domestick happiness reigns unrivalled, and virtue and honor go hand in hand. I hope one season more will give us an opportunity of making our escape. At present we are in the situation of Sterns’s starling.
      Congress have by the last dispatches informd this Court that they expect them to appoint a Minister. It is said (not officially), that mr Temple is coldly received, that not an Englishman has visited him, and the Americans are not very social with him. But as Col Humphries will be able to give you every intelligence, there can be no occasion for my adding any thing further, than to acquaint you that I have endeavourd to execute your commission agreeable to your directions. Enclosed you will find the memorandom. I purchased a small trunk which I think you will find usefull to you, to put the shirts in as they will not be liable to get rubd on the journey. If the balance should prove in my favour I will request you to send me 4 Ells of Cambrick at about 14 Liv. pr Ell, or 15, a pr of black Lace Lappets, these are what the Ladies wear at Court, and 12 Ells of black lace at 6 or 7 Liv. pr Ell. Some Gentleman comeing this way will be so kind as to put them in his pocket, and Mrs Barclay I dare say will take the trouble of purchaseing them for me. For troubling you with such trifling matters is a little like putting Hercules to the Distaff.
      My Love to Miss Jefferson compliments to Mr Short. Mrs Siddons is actting again upon the stage and I hope col Humphries will prevail with you to cross the channel to see her. Be assured dear sir that nothing would give more pleasure to your Friends here than a visit from you and in that number I claim the honour of subscribing myself
      
       A. Adams
      
      
       4 pair of Shoes for Miss Adams by the person who made Mrs As, 2 pair of Sattin and 2 of Spring silk without straps and the most fashionable Colours.
      
     